Citation Nr: 1221353	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected postoperative hammertoe disorders.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected postoperative hammertoe disorders.

3.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected postoperative hammertoe disorders.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran served on active duty from June 1978 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran was scheduled to present testimony at a video conference hearing before a Veterans Law Judge in January 2009, but he failed to report to the hearing.  As the Veteran has not requested that the hearing be rescheduled, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2011).

In October 2009, the Board issued a decision which found that new and material evidence had been submitted to reopen the Veteran's claim of service connection for a right knee disorder, and remanded the reopened claim and the remaining claims on appeal for additional evidentiary development.

In February 2010, the Board remanded this matter for additional evidentiary development.

For the reasons indicated below, the appeal is once again REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's February 2010 remand instructed the RO to schedule the Veteran for the appropriate VA examination to obtain opinions as to whether his current left knee, right knee, and right ankle disorders are related to his military service or to his service-connected postoperative hammertoe disorders.  The examiner was asked to provide a complete rationale for all opinions expressed.

At the April 2010 VA joints examination, the VA examiner diagnosed the Veteran with postoperative degenerative arthritis of the knees and tendinitis to the right ankle.  The examiner opined that it is not likely that these conditions are related to the Veteran's service, noting that there is no documentation of any injury or problems with his knees or ankle in service.  The examiner opined that it is also not likely that these conditions are related to the Veteran's hammertoes.  The examiner did not provide any rationale for this opinion, nor did he provide any opinion regarding aggravation of the Veteran's claimed disorders by his service-connected disorders.

The Veteran is to be scheduled for a new VA joints examination in order to obtain adequate opinions regarding secondary service connection, accompanied by complete rationale.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee, right knee, and right ankle disorders were (1) caused by or (2) aggravated by the Veteran's service-connected postoperative hammertoe disorders.

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the condition before the onset of the aggravation.

A complete rationale for all opinions expressed must be provided.   

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

